Citation Nr: 0603313	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-11 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder (GAD), currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran had active service from December 1965 to December 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which continued the 10 percent rating 
for the veteran's service-connected GAD.

In the veteran's correspondence accepted as his substantive 
appeal, he canceled his RO hearing which was scheduled for 
May 21, 2003.  

A September 2003 rating decision also continued the 10 
percent rating for the veteran's service-connected GAD.  

In October 2004, the Board remanded the matter for further 
development.  

By an October 2005 rating decision, the veteran's service-
connected GAD was increased to 30 percent disabling, 
effective October 1, 1991.  In this regard, the Board notes 
that the veteran filed a claim for an increased rating for 
the service-connected GAD in 1991.  A January 1992 rating 
decision granted a temporary total evaluation pursuant to 
38 C.F.R. § 4.29 from August 16, 1991, but a 10 percent 
disability rating was resumed effective October 1, 1991.  In 
March 1992, the veteran filed a notice of disagreement as to 
this decision and, in April 1992, a statement of the case was 
issued.  The veteran neither filed a substantive appeal, nor 
submitted any correspondence which could reasonably be 
construed as constituting a substantive appeal.  Accordingly, 
the veteran did not timely perfect an appeal as to the 
January 1992 rating decision.  As was noted above, as well as 
in the Board's October 2004 remand, the matter on appeal 
derives from a July 2002 rating decision.    




FINDING OF FACT

The veteran's service-connected GAD is productive of mild 
symptoms of anxiety, irritability, tension, difficulty in 
sleeping, and some difficulty in concentration, which 
produces some difficulty in social and occupational 
functioning, but does not interfere with his industrial 
capacity; the veteran's condition is not manifested by 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; or, difficulty in establishing and maintaining 
effective work and social relationships.  


CONCLUSION OF LAW

The schedular criteria for entitlement to a rating in excess 
of 30 percent for the veteran's service-connected generalized 
anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9400 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

				I.  Increased Rating 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's generalized anxiety disorder is rated under DC 
9400.  Under DC 9400, a 30 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.  
 
A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

The highest rating of 100 percent under DC 9400 is warranted 
where the disorder is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV]. 

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  The United States Court of Appeals for Veterans 
Claims in Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), 
noted the "such symptoms as" language in the rating 
criteria under 38 C.F.R. § 4.130 and held that "the use of 
the term "such as" demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  

The relevant medical evidence includes a May 2002 VA progress 
note that noted that the veteran had a history of GAD and 
schizophrenia, undifferentiated type.  He was stated to be 
alert, cooperative, coherent, relevant, and logical.  The 
report seemed to note audiological hallucinations, but stated 
that there were no suicidal or homicidal ideations.  A GAF of 
50 was listed.  

A June 2002 VA examination report noted that the veteran 
complained that he did not sleep well and that he was always 
anxious, but that he reported having a good response to his 
current medications.  He reported that he was restless and 
that he avoided crowds and other people.  He also reported 
that he got depressed at times and that he was fearful of the 
night.  Upon examination, he was described as clean, 
overweight, and adequately dressed and groomed.  He was alert 
and oriented times three.  His mood was anxious and his 
affect was constricted.  His attention was good and his 
concentration and memory were each characterized as fair.  
His speech was clear and coherent and he was no 
hallucinating.  Also, he was not suicidal or homicidal and 
his insight and judgment were stated to be fair.  He 
exhibited good impulse control.  The Axis I diagnosis was 
GAD.  A GAF of 70 was listed.  

A December 2002 VA progress note stated that the veteran had 
adequate hygiene and that he was appropriately dressed.  His 
mood was depressed and his affect was appropriate.  He had no 
audiovisual hallucinations or illusions.  No delusions were 
detected and he had no self harm or homicidal ideas.  He had 
no ideas of reference, no ideas that he was being persecuted, 
and no ideas of aggression.  His thought process was 
coherent, relevant, and logical, and he was oriented in all 
events.  It was indicated that he had problems recalling 
recent events, but that he had good memory with regard to 
remote events.  His judgment and insight were both stated to 
be fair.  It was stated that he had a diagnosis of GAD and a 
history of schizophrenia, undifferentiated type, and that he 
needed medications to prevent his decompensation.  A GAF of 
60 was listed.           

A September 2003 VA examination report noted that the veteran 
reported having worked at the Puerto Rico Water Authority for 
28 years until he retired in 1998.  He stated that he 
thereafter worked as a security guard with a private company 
until eight months prior to the examination.  It was noted 
that he was married for 17 years and had three children.  He 
separated from his wife in 1985 and was living alone.  The 
examiner stated that the veteran reported no problem in his 
interpersonal relationships.  The veteran reported 
irritability, insomnia, an inability to concentrate, with 
anxiety.  He reported occasional anxiety episodes without 
apparent reason, with restlessness, tension, and excessive 
anxiety and worry about all kinds of things.  He reported 
that he avoided crowds and closed spaces.  

Upon mental status examination, the veteran was appropriately 
dressed, with adequate hygiene, and was cooperative.  He was 
spontaneous and established eye contact with the examiner.  
He was alert, aware of the interview situation, and in 
contact with reality.  There was no evidence of psychomotor 
retardation or agitation. His thought process was coherent 
and logical.  There was no looseness of association and no 
evidence of disorganized speech.  There was no evidence of 
delusions or hallucinations, and he had no phobias, 
obsessions, panic attacks, or suicidal ideas.  His mood was 
anxious.  His affect was broad and appropriate and he was 
oriented in person, place, and time.  His memory for recent, 
remote, and immediate events was intact.  His abstract 
capacity was normal.  Finally, his judgment was good and his 
insight was fair.  The Axis I diagnosis was GAD.  A GAF of 70 
was listed.  

A February 2004 VA psychiatric consult report listed an Axis 
I diagnosis of GAD, and also of schizophrenia, 
undifferentiated type, by history.  A GAF of 60 was listed.  
A March 2004 VA psychiatric consult report listed the same.  

A December 2004 VA examination report noted that the 
veteran's claims folder and the October 2004 Board remand 
were reviewed by the examiner.  It was noted by this 
examiner, too, that the veteran worked at the Puerto Rico 
Water Authority for 28 years until he retired in 1998 and 
that he thereafter worked as a security guard with a private 
company until approximately January 2003.  It was also noted 
that he lived alone and that he had no problems in his 
interpersonal relationships.  It was noted that he prepared 
his own meals and that he went to the movies and liked TV.  
The veteran reported that, in the previous year, he had mild 
symptoms of anxiety, irritability, difficulty in sleeping, an 
inability to concentrate, and tension.  The veteran did not 
report psychotic symptoms, mood symptoms, or cognitive 
symptoms.  

Upon mental status examination, the veteran was noted to be 
appropriately dressed, with adequate hygiene.  He was 
cooperative.  He was spontaneous and established eye contact 
with the examiner.  The examiner stated the veteran was alert 
and in contact with reality.  The examiner then stated, 
"[t]here is evidence of psychomotor retardation or 
agitation."  However, given the incorrect structure of this 
sentence, coupled with the fact that, otherwise, the 
objective findings in this report mirror those in the 
September 2003 VA examination report, the Board finds that 
the examiner intended to state that there was no evidence of 
psychomotor retardation or agitation.  His thought process 
was coherent and logical.  There was no looseness of 
association and no evidence of disorganized speech.  There 
was no evidence of delusions or of hallucinations, and he had 
no phobias, obsessions, panic attacks, or suicidal ideas.  
His mood was anxious.  His affect was broad and appropriate 
and he was oriented in person, place, and time.  His memory 
for recent, remote, and immediate events was intact.  His 
judgment was good and his insight was fair.  The examiner 
stated that the above symptoms were not interfering with the 
veteran's employment and functioning.  He also stated that 
there was no impairment of thought process and communication 
and there was no evidence of inappropriate behavior.  It was 
stated that the veteran was able to maintain basic activities 
of daily living.  The Axis I diagnosis was GAD.  The examiner 
stated that no other mental disorder was found.  A GAF of 70 
was listed.  In this regard, the examiner stated that the 
veteran had some mild symptoms and some difficulty in social 
and occupational functioning, but was generally functioning 
pretty well and had meaningful interpersonal relationships.  
The examiner stated further that the veteran had some mild 
symptoms of anxiety, irritability, tension, difficulty in 
sleeping, and some difficulty in concentration, which was 
producing some difficulty in social and occupational 
functioning.  However, the examiner stated that such was not 
interfering with his industrial capacity.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
In this case, the Board finds that there is insufficient 
evidence of the symptoms required for a 50 percent rating, 
and that the preponderance of the evidence shows that the 
criteria for a 50 percent rating have not been met.  The 
evidence does not demonstrate that the veteran's occupational 
and social impairment has been shown to be due to such 
symptoms as a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, impairment of either short-term or long-
term memory, impaired abstract thinking, difficulty in 
understanding complex commands, or impaired judgment.  In 
fact, the most recent VA examination reports, those of 
September 2003 and December 2004, both stated that the 
veteran's thought process was coherent and logical.  There 
was no looseness of association and no evidence of 
disorganized speech.  There was no evidence of delusions or 
of hallucinations, and he had no phobias, obsessions, panic 
attacks, or suicidal ideas.  His mood was stated to be 
anxious in both examination reports, but his affect was broad 
and appropriate and he was oriented in person, place, and 
time.  His memory for recent, remote, and immediate events 
was intact.  Also, his judgment was good and his insight was 
fair.  Moreover, the September 2003 examination report stated 
that the veteran's abstract capacity was normal.  The 
December 2004 VA examination report characterized the 
veteran's symptoms as mild and, although indicating that they 
were producing some difficulty in social and occupational 
functioning, it was stated that such were not interfering in 
his industrial capacity.  Therefore, the Board finds that the 
veteran's symptoms more closely approximate the criteria for 
a 30 percent rating.  As such, the veteran's claim must be 
denied.        

In evaluating the evidence in this case, the Board notes that 
the veteran's GAF score has ranged between 50 and 70.  A May 
2002 VA progress note listed a GAF of 50 and a December 2002 
VA progress note listed a GAF score of 60, as did February 
and March 2004 VA psychiatric consult reports.  However, VA 
examination reports in June 2002, September 2003, and 
December 2004 all listed a GAF score of 70.  Under DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, revised in 1994, (DSM-
IV), a GAF range from 41 to 50 is indicative of serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A GAF range from 51 to 60 is indicative of 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score 
from 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  As was noted above, the December 2004 VA 
examination report, as well as the June 2002 and September 
2003 VA examination reports, listed a GAF score of 70.  The 
December 2004 VA examination report is the most recent 
examination report of record and the Board finds that these 
findings most accurately reflect the current severity of the 
veteran's condition.  Again, the veteran's symptoms were, 
indeed, characterized as mild in this examination report and, 
additionally, both the September 2003 and December 2004 VA 
examination reports stated that the veteran reported no 
problems in his interpersonal relationships.         

Based on the foregoing, the Board concludes that the 
veteran's service-connected generalized anxiety disorder with 
PTSD symptoms is not manifested by symptomatology that 
approximates, or more nearly approximates, the criteria for 
an evaluation in excess of 30 percent under DC 9400.  See 38 
C.F.R. § 4.7. 

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  The 
Board notes that the record does not reflect any recent 
periods of hospitalization because of the veteran's service-
connected GAD, nor has there been a showing of interference 
with his employment to a degree greater than that 
contemplated by the regular schedular standards which are 
based on the average impairment of employment.  In this 
regard, the Board notes that the veteran worked at the Puerto 
Rico Water Authority for 28 years until he retired in 1998 
and that he thereafter worked as a security guard with a 
private company until approximately January 2003.  In 
addition, it was stated in the December 2004 VA examination 
report that his symptoms were not interfering with his 
industrial capacity.  Indeed, it has not been shown that the 
veteran suffered from marked interference with his employment 
due to his GAD.  Thus, the record does not present an 
exceptional case where his currently assigned evaluation is 
found to be inadequate.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski; 1 Vet. App. 49 (1990).

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a May 2002 letter informed the 
appellant that he needed to submit evidence showing that his 
service-connected condition had increased in severity.   

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the May 2002 letter informed the veteran that that VA's 
duty to assist included helping him get such things as 
medical records, employment records, or records from other 
federal agencies.  The letter also informed the veteran that 
VA would provide a medical examination or obtain a medical 
opinion if it was determined that such was necessary to 
decide his claim.    
     
In addition, the January 2003 statement of the case (SOC) and 
May 2003, November 2003, and October 2005 supplemental 
statements of the case (SSOC's) reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help him to obtain 
relevant records necessary to substantiate his claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2005), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2005).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2005).  

The Board notes that the December 2004 VA examination report 
stated that the veteran was receiving private psychiatric 
treatment, but that no report from this psychiatrist was 
available.  In this regard, the Board stresses that the May 
2002 VCAA notice letter to the veteran specifically informed 
the veteran that if there were private medical records that 
would support his claim he could complete the enclosed VA 
Form 21-4142 and VA would request those records.  The letter 
also stated, though, that he could send such records to VA 
himself.  The veteran has neither submitted the treatment 
records from this private psychiatrist, nor submitted a VA 
Form 21-4142 authorizing VA to obtain any such records.   

Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the May 2002 VCAA notice letter sent to the 
veteran did not specifically request that he submit to VA any 
evidence or information in his possession pertinent to the 
claim, the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  For instance, the SOC and SSOC's included the 
language of 38 C.F.R. § 3.159(b)(1), from which the Court 
obtained the fourth notice element.  Thus, the VCAA notice 
letter, combined with the SOC and SSOC's, clearly comply with 
the section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

A rating in excess of 30 percent for the veteran's service-
connected generalized anxiety disorder is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


